Citation Nr: 0501196	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	John L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1966 to December 
1968, and from March 1969 to April 1974.  He was awarded the 
Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2000.  In June 2004 the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  

A pending claim for entitlement to an increased rating for 
service-connected gunshot wound residuals, mentioned by the 
veteran at his hearing, is not currently in appellate status, 
and is referred to the RO for appropriate disposition.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.




REMAND

The Board finds that further notification and assistance is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2003).  First, the veteran 
has never been provided the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), i.e., notice informing 
him of the evidence necessary to substantiate his claims and 
of his and VA's respective obligations to obtain specified 
different types of evidence, and requesting him to provide 
copies of any relevant evidence in his possession.  In this 
regard, a September 2001 letter which addressed the service 
connection issues was returned as undeliverable, and letters 
sent in October 2001 and November 2001 (primarily addressing 
other issues) did not adequately address any of the issues 
now on appeal.  Subsequent correspondence has not remedied 
the omission, nor is it clear that the veteran was not 
prejudiced as a result.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  Accordingly, the RO must ensure that all actions 
required to notify and assist the claimant have been 
satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The application to reopen a previously denied claim for 
service connection for hypertension was received prior to 
August 2001, and, accordingly, the version of 38 C.F.R. § 
3.156 in effect at that time must be applied.  In addition, 
while the duty to assist provisions of 38 U.S.C.A. § 5103A do 
not apply to such claims, no such limitations have been 
placed on the duty to notify.  See 38 U.S.C.A. §§ 5103, 
5103A(f) (West 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); see also Graves v. Brown, 8 Vet. App. 522 
(1995).      

In addition, with respect to the duty to assist, the veteran 
has not had an examination to evaluate PTSD since April 2000.  
To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Although evidence indicates that he 
may have failed to report for an examination in April 2003, 
in view of the several hospitalizations since the prior VA 
examination, as well as the fact that he was rated 
incompetent at the time of the examination scheduled in April 
2003, he should be provided another examination.  In 
addition, he testified that he had been hospitalized for 
psychiatric treatment earlier in 2004, and records of that 
hospitalization, and any other relevant treatment, should be 
obtained as well.  

Finally, although the RO denied the veteran's claim for a 
TDIU rating primarily on the basis that he originally lost 
his job, in 1990, due to a non-service-connected injury, the 
veteran is currently in receipt of an 80 percent combined 
rating for his service-connected disabilities.  Hence, the 
existence or degree of non-service-connected disabilities 
must be disregarded, in determining whether the veteran is 
entitled to a TDIU rating.  38 C.F.R. § 4.16(a) (2004).  
Therefore, the RO should obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone, 
render him unable to obtain or retain substantially gainful 
employment, and consider his claim on that basis as well.

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  The veteran and his attorney should be 
sent a letter containing the notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), informing him of 
the information and medical or lay 
evidence that is necessary to 
substantiate all five of his claims on 
appeal.  The letter should inform him of 
which information and evidence, if any, 
that he is required to provide to VA, and 
which information and evidence, if any, 
VA will attempt to obtain on his behalf.  
He should specifically be requested to 
provide any evidence in his possession 
that pertains to the claims.  

2.  The RO should take appropriate action 
in response to any reply received from the 
veteran, i.e., obtaining any records 
identified by the veteran, obtaining a 
medical opinion, etc., as applicable.  See 
38 C.F.R. § 3.159(c). 

3.  All records of the veteran's VA 
psychiatric treatment, inpatient and 
outpatient, dated from April 2003 to the 
present should be obtained, to 
specifically include the reports of one or 
more hospitalizations which occurred 
between January and June, 2004.  

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA psychiatric examination 
to determined the manifestations and 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the condition should 
be reported in detail, with an emphasis on 
the degree of resulting occupational and 
social impairment.  A Global Assessment of 
Functioning (GAF) score should be assigned 
and explained.  If there are any co-
existing psychiatric disorders, the 
examiner should state whether any such 
disorders are causally related to PTSD.  
If not, the examiner is requested to 
distinguish that impairment related to 
PTSD from other psychiatric impairment 
which reflects only the impairment due to 
PTSD.  If it is not possible to clearly 
isolate any such symptoms from those due 
to PTSD, the examiner should so state.  
The complete rationale for all opinions 
expressed should be provided. 

5.  After the foregoing development has 
been completed, the veteran should be 
afforded a VA examination by an examiner 
with appropriate expertise to determine 
the effect of his service- connected 
disabilities (PTSD, residuals of gunshot 
wounds involving the pelvis, Muscle Groups 
XVII and XIX, and the left ileum, and 
pseudofolliculitis barbae) on his 
employability.  The claims file must be 
provided to the examiner and consideration 
of such should be reflected in the 
completed examination report.  The 
examiner should specifically address the 
impact of the service-connected 
disabilities, alone, on the veteran's 
ability to maintain substantially gainful 
employment, to include whether they are 
sufficient, when considered individually 
or in combination, to render the veteran 
unemployable, without regard to any non-
service-connected disabilities.  The 
rationale for all opinions offered must be 
provided.

6.  After the notice and duty to assist 
requirements have been completed, the 
veteran's claims on appeal should be 
reviewed by the RO.  In reviewing the 
claim for a total disability rating, the 
RO should specifically address the impact 
of his service-connected disabilities, 
alone, on the veteran's ability to 
maintain substantially gainful employment, 
to include whether they are sufficient, 
when considered individually or in 
combination, to render the veteran 
unemployable, without regard to any non-
service-connected disabilities.  If any 
claim is denied, a supplemental statement 
of the case (SSOC) should be furnished to 
the veteran and his attorney, and they 
should be provided an opportunity to 
respond before the case is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


